Name: 96/263/EC: Commission Decision of 28 March 1996 amending Decision 95/424/EC adopting the plan allocating to the Member States resources to be charged to the 1996 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  social protection;  transport policy;  economic policy;  foodstuff;  trade policy
 Date Published: 1996-04-10

 Avis juridique important|31996D026396/263/EC: Commission Decision of 28 March 1996 amending Decision 95/424/EC adopting the plan allocating to the Member States resources to be charged to the 1996 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 089 , 10/04/1996 P. 0042 - 0044COMMISSION DECISION of 28 March 1996 amending Decision 95/424/EC adopting the plan allocating to the Member States resources to be charged to the 1996 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (96/263/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), as amended by Regulation (EC) No 2535/95 (2), and in particular Article 6 thereof,Whereas Commission Regulation (EEC) No 3149/92 (3), as last amended by Regulation (EEC) No 267/96 (4), sets detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community; whereas it also contains provisions on mobilization on the Community market should intervention stocks of certain products not be available at the time;Whereas the Commission by Decision 95/424/EC (5) adopted the plan allocating 1996 budget resources to the Member States; whereas this plan determines the amounts available to execute the 1996 plan in each Member State and sets the quantities of each product to be withdrawn from intervention stocks; whereas when it was adopted availability in intervention storage of certain products was lower than the requirements expressed by Member States; whereas the product quantities to be withdrawn form intervention should be adjusted to take account of present availability and allocations made for mobilization on the market of products not available in intervention storage; whereas unused resources notified to the Commission should be reassigned pursuant to Article 3 (3) of Regulation (EEC) No 3149/92;Whereas the measures provided for in this Decision are in accordance with the opinion of all the relevant management committees,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 95/424/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 352, 15. 12. 1987, p. 1.(2) OJ No L 260, 31. 10. 1995, p. 3.(3) OJ No L 313, 30. 10. 1992, p. 50.(4) OJ No L 36, 14. 2. 1996, p. 2.(5) OJ No L 253, 21. 10. 1995, p. 38.ANNEX Annual distribution plan for 1996 1. a) Maximum sum available to each Member State for execution of plan>TABLE>b) Quantity of each product to be withdrawn from intervention stocks for distribution in each Member State within the financial limits indicated at (a)>TABLE>c) and d) Allocations to Member State for purchase of products on Community market>TABLE>2. The appropriations needed to cover the intra-Community transfer costs of the intervention products are fixed at ECU 2 million.